RENDERED: AUGUST 19, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1009-MR

CLAY FULLER                                                          APPELLANT


                 APPEAL FROM MADISON CIRCUIT COURT
v.                HONORABLE JEFFREY C. MOSS, JUDGE
                        ACTION NO. 14-CI-50198


CLARK D. PERGREM AND APRIL D.
PERGREM                                                              APPELLEES


                                   OPINION
                                  REVERSING

                                  ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND MCNEILL, JUDGES.

DIXON, JUDGE: Clay Fuller appeals from the order regarding a motion to

compel, motion for protective order, and motion to quash subpoena, and the order

of more specific findings entered by the Madison Family Court on May 17, 2021,

and July 29, 2021, respectively. Following review of the record, briefs, and law,

we reverse.
                FACTS AND PROCEDURAL BACKGROUND

             In 2016, as part of the dissolution of marriage action between Clark D.

Pergrem and April D. Pergrem, the trial court ordered Clark to pay monthly

maintenance for ten years or until April “remarries or cohabitates with a non-

relative male.” Around that time, April began dating Clay Fuller. As a result, in

2020, Clark moved the trial court to terminate his maintenance obligation on the

ground that April cohabitates with Clay. Subsequently, a hearing was held

wherein the trial court determined that in order to alter or terminate maintenance,

Clark must establish that April’s relationship with Clay impacts her finances.

Consequently, April was ordered to provide detailed financial information. Even

so, she denies cohabitation with Clay.

             Clark also deposed Clay – a nonparty – to determine how much Clay

contributed financially to April. Clay testified that both he and April maintain

separate residences without any financial assistance from one another and that they

are not cohabitating. He further testified that they take turns buying meals for one

another – although he did not support this with specific occasions and

corresponding dollar amounts – which basically evened out so that neither person

received an economic benefit. Clay admitted he went on trips and vacations with

April but asserted each of them essentially paid their own way. However, Clark

was not satisfied with the quality of Clay’s answers, describing them as vague.


                                         -2-
             Thereupon, Clark subpoenaed Clay’s financial records from four

different financial institutions for the past two years and moved the trial court to

compel the production of this information. Clay moved the trial court for a

protective order pursuant to CR 26.03, and to quash the subpoenas seeking his

financial documents.

             On May 17, 2021, following a hearing on these matters, the trial court

entered an order requiring that Clay produce the requested statements from his

financial institutions, but only for the previous year. Clay moved the trial court to

reconsider, alter, amend, or vacate its order and for more specific findings of fact.

On July 29, 2021, the trial court entered more specific findings but denied Clay’s

motion. This appeal followed.

                            STANDARD OF REVIEW

             “Our standard of review in matters involving a trial court’s rulings on

evidentiary issues and discovery disputes is abuse of discretion.” Manus, Inc. v.

Terry Maxedon Hauling, Inc., 191 S.W.3d 4, 8 (Ky. App. 2006). “The test for

abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Goodyear Tire &

Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).




                                          -3-
                                    ANALYSIS

             On appeal, Clay contends Clark has already received all relevant

information concerning whether Clay’s relationship with April constitutes a

continuing and substantial change in circumstances as a new financial resource.

However, we hold Clark is not entitled to these records under the clear terms of the

Court’s maintenance order. The order establishing maintenance provides, as

previously noted, such payments would cease in the event April “remarries or

cohabitates with a non-relative male”. (Emphasis added.) “Cohabitation” is

defined in BLACK’S LAW DICTIONARY, 5th Edition, as: “To live together as

husband and wife. The mutual assumption of those marital rights, duties, and

obligations which are usually manifested by married people, including but not

necessarily dependent on sexual relations.” Here, as in Cook v. Cook, 798 S.W.2d

955 (Ky. 1990), the pivotal issue is not whether a change of circumstances exists

but, rather, whether “cohabitation” occurred so as to terminate maintenance under

the Court’s maintenance order. Until this is established, Clark is certainly not

entitled to Clay’s personal financial documents. Accordingly, the trial court

abused its discretion in ordering Clay to produce them.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the orders of the Madison

Family Court are REVERSED.


                                         -4-
          ALL CONCUR.



BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE CLARK D.
                         PERGREM:
Eileen M. O’Brien
Lexington, Kentucky      Seth R. Thomas
                         Nicholasville, Kentucky




                        -5-